UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6292


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM RAY THAGGARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:02-cr-00041-H-1; 4:12-cv-00171-H)


Submitted:   May 6, 2013                   Decided:    June 5, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Ray Thaggard, Appellant Pro Se. Jennifer P. May-Parker,
Ethan A. Ontjes, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William     Ray        Thaggard       seeks    to    appeal    the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.           The    order     is    not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)              (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this       standard         by      demonstrating        that

reasonable       jurists       would       find      that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural          grounds,        the     prisoner       must

demonstrate      both    that        the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Thaggard has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral    argument       because       the    facts    and   legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3